DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered.
Response to Amendment
The Amendment filed June 24, 2022 has been entered. Claims 1 – 15, 17 – 20 and 22 – 28 are pending in the application with claims 16 and 21 being cancelled. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed March 25, 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8 – 12, 17 and 23 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2017/0335842 – herein after Robinson) in view of Tokico LTD (FR 2266810 – herein after Tokico) and evidenced by Mihajlovic et al. (US 2016/0084321 – herein after Mihajlovic) and Urdaneta et al. (US 2017/0211569 – herein after Urdaneta).
In reference to claim 1, Robinson teaches a fracturing transport (10/12), comprising (see fig. 1): 
a prime mover (18+20) having a motor shaft (output shaft of transmission 20) and being operable to transmit drive (i.e. transmit power/motion) to the motor shaft; 
a first pump (26) disposed adjacent the prime mover; 
a first gear box (52) connected to the first pump (26) via a first gear (54); and
a first gear shaft (shaft coupled to gear 54, i.e., input shaft of the gearbox 52) disposed on the first gear box (52). 
Robinson does not teach a first coupling as claimed.
However, Tokico discloses a pump system (i.e. shown in figs. 1-6), wherein the pump system comprises: 
a prime mover (10: electric motor) having a motor shaft (17) and being operable to transmit drive (i.e. transmit power/motion) to the motor shaft; 
a first pump (13, in fig. 2) disposed adjacent the prime mover; 
a first gear box (14 = 14a + 14b) connected to the first pump (13) via a first gear (15c); 
a first gear shaft (19) disposed on the first gear box (14); and 
a first coupling (49: clutch mechanism) disposed between (in view of figs. 1 and 2) the first gear box (14) and the first pump (23)
[in view of fig. 2: asserted coupling 49 is between right end of asserted gearbox 14 and left/right end of pump 13
And/or alternatively 
in view of fig. 1: asserted coupling 49 is partially, i.e. some of the components of coupling 49, between left end of asserted gearbox 14 and right end of pump 13 (not seen in fig. 1 but coupled to elements 21, 22)], 
the first coupling being selectively coupleable between a coupled condition and an uncoupled condition (as discussed in lines 147-202 of the translation), the first coupling in the coupled condition transferring the transmitted drive to the first gear (15c) of the first gear box (i.e. in coupled condition, the power/motion from the motor 10 is transmitted to the gears 15c, 15d and thus the shaft 20 in order to operate the pump 13) by moving a first coupling element (51) of the first coupling in a first direction toward the pump [see lines 190-198 or as discussed by the applicant on pages 12-13 in arguments dated 06/24/2022], and the first coupling in the uncoupled condition isolating the transmitted drive from the first gear of the first gear box by moving the first coupling element in a second direction toward the motor and away from the pump (see lines 174-185 or as discussed by the applicant on page 12 in arguments dated 06/24/2022)   [i.e. in uncoupled condition, the power/motion from the motor 10 is not transmitted to the gears 15c, 15d and thus the shaft 20 in order to not operate the pump 13].
Therefore, it would have been obvious to the person of ordinary skill in the before the effective filing date of the invention to modify the fracturing transport of Robinson by providing the shaft of gear (54) in the gearbox (52) of Robinson with the clutch mechanism as taught by Tokico that is selectively actuated based on the discharge pressure of the pump in order to gain the benefit of “automatically stopping and resuming the operation of the pump while the engine/prime mover continues to run”, as recognized by Tokico (in lines 199-202 of the translation). Thus, resulting in energy saving by not having the pump operate after desired preset discharge pressure is reached.

    PNG
    media_image1.png
    665
    1145
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Robinson to show the modified transport of Robinson and Tokico
Robinson, as modified by Tokico, does not teach (in fig. A above) “the first coupling in the coupled condition transferring the transmitted drive to the first gear of the first gear box by moving a first coupling element of the first coupling in a first direction toward the prime mover, and the first coupling in the uncoupled condition isolating the transmitted drive from the first gear of the first gear box by moving the first coupling element in a second direction toward the first pump and away from the prime mover” (emphasis added). However, in the modified fracturing transport of Robinson (shown in fig. A above), this claimed feature of moving a first coupling element in claimed manner is realized by reverse operation of the coupling of Tokico and relocation of the gears/gearbox in Robinson (as discussed below). 
Mihajlovic (see figs. 1A, 1B, and 3A, 3B) demonstrates that the clutch is engaged and disengaged to transmit power from the motor to the pump. In one embodiment (figs. 3A, 3B) of the clutch, the clutch engages and disengages to the left and right, respectively (see ¶44), whereas in another embodiment (figs. 1A, 1B) of the clutch, the clutch engages and disengages to the right and left, respectively (see ¶37). Urdaneta [rotate fig. 4 of Urdaneta by 180° clockwise] further demonstrates that the gears/gearbox (258, 260) are located on left side of the pump (200).
Thus, it would have been obvious to the person of ordinary skill in the art to further modify the fracturing transport (shown in fig. A above) for a claimed feature of “the first coupling in the coupled condition transferring the transmitted drive to the first gear of the first gear box by moving a first coupling element of the first coupling in a first direction toward the prime mover, and the first coupling in the uncoupled condition isolating the transmitted drive from the first gear of the first gear box by moving the first coupling element in a second direction toward the first pump and away from the prime mover” by [as shown in fig. B below] (a) locating the gearbox of Robinson on the left side of the pump since it has been held that rearranging parts of an invention involves only routine skill in the art, as evidenced by Urdaneta [In re Japikse, 86 USPQ 70]; and (b) moving the first coupling element of Tokico’s coupling in claimed manner since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, as evidenced by Mihajlovic [In re Einstein, 8 USPQ 167]. Please note that the applicant has not disclosed any criticality for moving the first coupling element in claimed manner.

    PNG
    media_image2.png
    783
    1075
    media_image2.png
    Greyscale

Fig. B: Edited fig. A to show the further modification.
In reference to claim 2, Robinson, as modified, teaches the transport, wherein (see fig. B above) the first coupling (modified coupling of Tokico) is disposed with the first gear shaft (modified asserted first gear shaft of Robinson; labelled “gear shaft” above) and is selectively coupleable between the coupled condition and the uncoupled condition relative to the first gear box (modified gear box 52 in Robinson), the first coupling (modified coupling of Tokico) in the coupled condition transferring the transmitted drive of the first gear shaft to the first gear (54) of the first gear box (i.e. the power/motion from the prime mover in Robinson is transmitted by gear 54 to gears 56, 35, thus operating the pump 26), the first coupling in the uncoupled condition isolating the transmitted drive of the first gear shaft from the first gear of the first gear box (i.e. the power/motion from the prime mover in Robinson is not transmitted by gear 54 to the gears 56, 35, thus not operating the pump 26).
In reference to claim 3, Robinson, as modified, teaches the transport, wherein (see fig. B above) the first gear box (modified 52, in Robinson) is disposed externally on the first pump (26); and wherein the first gear shaft (labelled “gear shaft” in fig. B above) comprises first (left) and second (right) ends extending from opposite sides of the first gear box (left and right side of modified gearbox 52), the first end disposed toward the prime mover (18+20; in Robinson) and connected to the motor shaft (output shaft of transmission 20), via a drive shaft (38), the second end (right end) having the first coupling (modified coupling of Tokico).
In reference to claim 4, Robinson, as modified, teaches the transport, wherein the first coupling (modified coupling of Tokico) comprises a spline coupling, a clutch, an air clutch, an electro-magnetic clutch, a hydraulic clutch, or a plate clutch [the coupling taught by Tokico is a clutch or a hydraulic clutch (i.e. a clutch operated under the pressure of a fluid) or a plate clutch (see presence of clutch plates 60a, 60b, 60c in view of disclosure in line 126 of translation and fig. 3 of Tokico)].
In reference to claim 5, Robinson, as modified, teaches the transport, wherein (see figs. A/B above) the first coupling (49, of Tokico) comprises: 
the first coupling element (51, see fig. 3 of Tokico) disposed on the first gear shaft (labelled “gear shaft” in fig. A/B above) and being rotated with the first gear shaft; 
a second coupling element (52, see fig. 3 of Tokico) disposed on the first gear shaft (labelled “gear shaft” in fig. A/B above) and being rotatable relative to the first gear shaft (when in engaged position), the second coupling element connected by the first gear (54 of Robinson) of the first gear box (modified gear box 52) to the first pump (26) for transferring the transmitted drive thereto; and 
a first actuator (44, see fig. 3 of Tokico) engaged with the first coupling element (51) and being actuatable to selectively couple the first coupling element (51) between the coupled and uncoupled conditions relative to the second coupling element (as discussed in lines 147-202 of the translation of Tokico).
In reference to claim 6, Robinson, as modified, teaches the transport, further comprising (see fig. 3 of Tokico) a bearing (on 53) disposed between the first actuator (44) and the first coupling element (51) and isolating rotation of the first coupling element (51) from the first actuator (44) [in fig. 3: 44 is stationary and 50 with 51 rotates].
In reference to claim 8, Robinson, as modified, teaches the transport, wherein the first coupling (modified 49, of Tokico) comprises a first actuator (44, see fig. 3 of Tokico) engaged with the first coupling (51 of Tokico) and configured to (as discussed in lines 147-202 of the translation of Tokico) selectively couple the first coupling between the coupled and uncoupled conditions relative to the first gear box (modified gear box 52, in fig. B above).
In reference to claim 9, Robinson, as modified, teaches the transport, wherein the first actuator (44, see fig. 3 of Tokico) comprises a hydraulic piston, a pneumatic piston, an electric motor, or an electric solenoid (see lines 99-107 of translation of Tokico: asserted actuator 44 is a hydraulic piston since slider 44 is actuated by the pressurized fluid flowing into chamber 36).
In reference to claim 10, Robinson, as modified, teaches the transport, further comprising a control system (in Tokico: discharge pressure of the monitored using pressure sensing device 33) that is in communication with the first actuator (44) and that transmits a signal (in the form of fluid pressure) to actuate the first actuator to selectively couple the first coupling relative to the first gear box (see lines 199-202 of translation of Tokico).
In reference to claim 11, Robinson teaches the transport, wherein the first pump comprises: a power assembly (pump shaft 28) coupled to the first gear (54) of the first gear box (52) to receive the transferred drive; and a fluid assembly (30) driven by the power assembly and configured to pressurize fluid (see ¶19).
In reference to claim 12, Robinson teaches the transport, wherein the prime mover (18+20) comprises an electric motor or a hydrocarbon fuel-based motor (see ¶13: 18 is an internal combustion engine).
In reference to claim 17, Robinson, as modified, teaches the transport, wherein (see fig. A/B above) the first coupling (49, of Tokico) comprises a plate clutch (see presence of clutch plates 60a, 60b, 60c in view of disclosure in line 126 of translation and fig. 3 of Tokico) coupling disposed with a first end (left end) of the first gear shaft (labelled “gear shaft” in fig. A/B above).
In reference to claims 23 and 24, see rejection of claims 1, 4, 8 and 9 above. The claims are method claims. The newly modified transport (see fig. B above) of Robinson as above does not explicitly teach the claimed method; however, the modified transport of Robinson does teach all the structural limitations as set forth in claims 1, 4, 8 and 9. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
In reference to claim 25, Robinson, as modified, teaches the transport, wherein the first gear box (modified gear box 52 of Robinson) is disposed between the prime mover (18+20, in Robinson) and the first pump (26, in Robinson) [see fig. B above; this claimed arrangement is viewed in two ways: (i) gearbox located between claimed components from operational point of view (i.e. prime mover drives gearbox which then drives the pump) and (ii) gearbox is located between prime mover 18+20 and right side of pump 26].
In reference to claim 26, Robinson, as modified, teaches the transport, wherein (see fig. A/B above) the drive shaft (38, in Robinson) has first and second ends (first end = left end and second end = right end), wherein the motor shaft is connected via a first hub to the first end of the drive shaft (i.e. left end of the drive shaft 38), and wherein the first end of the first gear shaft (left end of labelled “gear shaft” in fig. A/B above) is connected via a second hub to the second end of the drive shaft (i.e. right end of the drive shaft 38).
In reference to claim 27, Robinson, as modified, teaches the transport, wherein (in view of fig. B above) the first actuator (44, in fig. 3 of Tokico) moves the first coupling element (51) in at least one of the first and second directions [the first actuator moves the first coupling element in the first direction].
In reference to claim 28, Robinson, as modified, teaches the transport, wherein (in view of fig. B above) the first coupling element (51, in fig. 3 of Tokico) is disposed (partly) between the second coupling element (52, see fig. 3 of Tokico) and the first pump (right side of pump 26 of Robinson), and wherein (in view of fig. B above) the second coupling element (52, in fig. 3 of Tokico) is disposed between the first coupling element  (51, in fig. 3 of Tokico) and the first gear box (52 of Robinson).
Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Tokico, Mihajlovic (evidence reference 1) and Urdaneta (evidence reference 2) further in view of Morris et al. (US 2016/0369609 – herein after Morris).
Regarding claims 13 – 15, Robinson, as modified, does not teach the fracturing transport further comprising: a second pump that is coupled to the prime mover, a second gear box, a second gear shaft, and a second coupling.
However, Morris teaches a fracturing transport comprising (see fig. 7A and 7B): a prime mover (704); a first pump (702A) disposed adjacent and connected to the prime mover; and a second pump (702B) disposed adjacent and connected to the prime mover. It is to be noted that one single prime mover selectively operates the first pump and/or the second pump (see ¶87, ¶88).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a dual shaft prime mover and a second pump that is connected in the same manner with the same components as that of the first pump as taught by Morris in the modified fracturing transport of Robinson for the purpose reducing the footprint of the fracturing equipment, as recognized by Morris (in ¶81).
Thus, Robinson, as modified, teaches the transport,
(Claim 13) further comprising: a second pump (same as first pump 26) disposed adjacent the prime mover (in view of fig. B above: adjacent on the left side of the modified prime mover 18); a second gear box (same as modified first gear box 52) connected to the second pump via a second gear (54); a second gear shaft (same as modified first gear shaft) disposed on the second gear box and connected to the transmitted drive of the motor shaft; and a second coupling (same as modified first coupling 49 of Tokico) disposed between the second gear box and the second pump (similarly to that of the first pump) and being selectively coupleable between a coupled condition and an uncoupled condition, the second coupling in the coupled condition transferring the transmitted drive to the second gear of the second gear box, and the second coupling in the uncoupled condition isolating the transmitted drive from the second gear of the second gear box.
(Claim 14) wherein the second coupling comprises a second actuator (same as that of actuator 44 for first coupling) engaged with the second coupling and configured to selectively couple the second coupling between the coupled and uncoupled conditions relative to the second gear box.
(Claim 15) wherein the first and second couplings are separately actuatable to selectively couple the respective coupling between the coupled and uncoupled conditions relative to the respective gear box (the first coupling of Tokico would actuate based on discharge pressure of the first pump while the second coupling of Tokico would actuate based on discharge pressure of the second pump).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Tokico, Mihajlovic (evidence reference 1) and Urdaneta (evidence reference 2) further in view of Hunter et al. (US 2020/0309113 – herein after Hunter).
Robinson, as modified, does not teach the engagement coupling comprising: a spline hub and a spline coupling. 
However, Hunter teaches a coupling, comprising (in fig. 3A or fig. 3B) a spline hub (332) rotatable relative to a drive shaft (320); and a spline coupling (unlabeled but it is a structure that has recesses for projections 322 of hub 332) rotating with the drive shaft and selectively mating with the spline hub (332) [under broadest reasonable interpretation, the feature “spline” or “spline coupling” is interpreted to be a connection that involves projection(s) fitting into their corresponding groove(s)].
Because both Tokico and Hunter teaches a hydraulically actuated coupling that allows selective transmission of power from the drive source, it would have been obvious to one skilled in the art to substitute the components (51, 52, 58, clutch plates 60a-60c) in Tokico for the splined elements as taught by Hunter in the modified transport of Robinson to achieve the predictable result of selectively transmitting power from the power source to the pump. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Doing so further reduces the number of parts since components such as spring 58 and clutch plates 60a-60c are not required. The spline coupling of Hunter would be provided in place of element 52 (in fig. 3 of Tokico) and the spline hub of Hunter would be provided in place of element 51 (in fig. 3 of Tokico).
Thus, Robinson, as modified, would teach the limitations in claim 7.
Claims 18 – 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tokico LTD (FR 2266810 – herein after Tokico) and evidenced by Mihajlovic et al. (US 2016/0084321 – herein after Mihajlovic) in view of Hunter et al. (US 2020/0309113 – herein after Hunter).
In reference to claims 18 and 20, Tokico teaches a pump (i.e. a pump system shown in figs. 1-6) powered by transmitted drive (i.e. transmitted power/motion) of a prime mover (10: electric motor) to pump fluid (pump liquid, see line 13 on page 1 of translation), the pump comprising: 
a fluid assembly (an assembly made of piston rod 24 and piston) configured to pressurize the fluid; 
a power assembly (an assembly that transmits power/motion from the gearbox to the asserted fluid assembly, in this case this assembly comprises of crank 21 and finger 22) coupled to the fluid assembly and transferring the transmitted drive (transmitted power/motion from the motor) to the fluid assembly; 
a gear box (14 = 14a + 14b) coupled externally to the power end assembly (as seen in fig. 1) and transferring the transmitted drive to the power end assembly (via shaft 20) via a gear (15c) of the gear box;
a gear shaft (19) disposed on the gear box, the gear shaft coupled (indirectly or operationally) to the prime mover (10) and receiving the transmitted drive therefrom; and 
an engagement coupling (49: clutch mechanism) disposed between (in view of figs. 1 and 2) the gear box (14a) and the power assembly (21+22) 
[in view of fig. 2: asserted coupling 49 is between right end of asserted gearbox 14 and left/right end of asserted power assembly 21+22
And/or alternatively 
in view of fig. 1: asserted coupling 49 is partially, i.e. some of the components of coupling 49, between left end of asserted gearbox 14 and right end of asserted power assembly 21+22],
the engagement coupling being selectively coupleable between a coupled condition and an uncoupled condition relative to the gear box (as discussed in lines 147-202 of the translation), the engagement coupling in the coupled condition transferring the transmitted drive of the gear shaft to the gear of the gear box (i.e. in coupled condition, the power/motion from the motor 10 is transmitted to the gears 15c, 15d and thus the shaft 20 in order to operate the pump 13) by moving a coupling element (51) of the engagement coupling in a first direction toward the power assembly [see lines 190-198 or as discussed by the applicant on pages 12-13 in arguments dated 06/24/2022], and the engagement coupling in the uncoupled condition isolating the transmitted drive of the gear shaft from the gear of the gear box by moving the coupling element in a second direction toward the motor and away from the power assembly (see lines 174-185 or as discussed by the applicant on page 12 in arguments dated 06/24/2022) [i.e. in uncoupled condition, the power/motion from the motor 10 is not transmitted to the gears 15c, 15d and thus the shaft 20 in order to not operate the pump 13 or power assembly of the pump 13], as in claim 18.
Tokico does not teach “the engagement coupling in the coupled condition transferring the transmitted drive to the gear of the gear box by moving a coupling element of the engagement coupling in a first direction toward the prime mover, and the engagement coupling in the uncoupled condition isolating the transmitted drive from the gear of the gear box by moving the coupling element in a second direction toward the power assembly and away from the prime mover” (emphasis added), as in claim 18. However, in the modified fracturing transport of Robinson (shown in fig. A above), this claimed feature of moving a coupling element in claimed manner is realized by reverse operation of the engagement coupling. 
Mihajlovic (see figs. 1A, 1B, and 3A, 3B) demonstrates that the clutch is engaged and disengaged to transmit power from the motor to the pump. In one embodiment (figs. 3A, 3B) of the clutch, the clutch engages and disengages to the left and right, respectively (see ¶44), whereas in another embodiment (figs. 1A, 1B) of the clutch, the clutch engages and disengages to the right and left, respectively (see ¶37).
Thus, it would have been obvious to the person of ordinary skill in the art to modify the fracturing transport of Tokico for a claimed feature of moving the coupling element in claimed manner since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art [In re Einstein, 8 USPQ 167] as evidenced by Mihajlovic. Please note that the applicant has not disclosed any criticality for moving the coupling element in claimed manner.
Tokico does not teach the coupling element being a “spline coupling”, as in claim 18; and the engagement coupling comprising: a spline hub and the spline coupling, as in claim 20. 
However, Hunter teaches a coupling, comprising (in fig. 3A or fig. 3B) a spline coupling (unlabeled but it is a structure that has recesses for projections 322 of hub 332) and a spline hub (332); wherein the spline hub is rotatable relative to a drive shaft (320) and the spline coupling rotates with the drive shaft and selectively mates with the spline hub (332) [under broadest reasonable interpretation, the feature “spline” or “spline coupling” is interpreted to be a connection that involves projection(s) fitting into their corresponding groove(s)].
Because both Tokico and Hunter teaches a hydraulically actuated coupling that allows selective transmission of power from the drive source, it would have been obvious to one skilled in the art to substitute the components (51, 52, 58, clutch plates 60a-60c) in Tokico for the splined elements as taught by Hunter to achieve the predictable result of selectively transmitting power from the power source to the pump. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Doing so further reduces the number of parts since components such as spring 58 and clutch plates 60a-60c are not required. The spline coupling of Hunter would be provided in place of element 52 (in fig. 3 of Tokico) and the spline hub of Hunter would be provided in place of element 51 (in fig. 3 of Tokico).
Thus, Tokico, as modified, would teach the limitations in claim 20.
In reference to claim 19, Tokico, as modified, teaches the pump, wherein the engagement coupling (49) comprises an actuator (44, in fig. 3) engaged with the spline coupling and configured to (as discussed in lines 147-202 of the translation) selectively couple the engagement coupling between the coupled and uncoupled conditions relative to the gear box (14).
In reference to claim 22, Tokico, as modified, teaches the pump, wherein the gear shaft (19) comprises first and second ends (in view of fig. 1: first end = left end of shaft 19 and second end = right end of shaft 19) extending from opposite sides of the gear box (in view of fig. 1, gearbox is 14 = 14a+14b: opposites sides are defined by right side or right end of part 14a and left side or left end of part 14b), the first end disposed toward the prime mover (10) and connected to the transmitted drive of the motor shaft (via gears 15b, 15a, 16 and 18), the second end having the spline coupling of the engagement coupling (49).
Claims 1, 2, 4, 8, 9, 11, 12, 18 – 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrichs, Albrecht (US 2012/0244020 – herein after Heinrichs) in view of Hunter et al. (US 2020/0309113 – herein after Hunter).
In reference to claim 1, Heinrichs teaches a fracturing transport (in view of figs. 3-6; 200), comprising: 
a prime mover (106) having a motor shaft (108) and being operable to transmit drive (i.e. transmit power/motion) to the motor shaft; 
a first pump (101) disposed adjacent the prime mover; 
a first gear box (105) connected to the first pump (101) via a first gear (109); and
a first gear shaft (i.e. shaft component of the gear 109) disposed on the first gear box (105); and
a first coupling (112: shift clutch) disposed between the first gear box and the first pump [in view of fig. 4: “disposed between”, i.e. arranged spatially between, bottom side of gear box and top side of the pump], the first coupling (112) being selectively coupleable between a coupled condition and an uncoupled condition (see ¶54).
Heinrichs does not teach the first coupling in the coupled condition transferring the transmitted drive to the first gear of the first gear box by moving a first coupling element of the first coupling in a first direction toward the prime mover, and the first coupling in the uncoupled condition isolating the transmitted drive from the first gear of the first gear box by moving the first coupling element in a second direction toward the first pump and away from the prime mover. 
However, Hunter teaches a coupling, wherein the coupling in the coupled condition transferring the transmitted drive to the pump by moving a first coupling element (332) of the coupling in a first direction (left direction in view of figs. 3A/3B) toward the prime mover (motor), and the coupling in the uncoupled condition isolating the transmitted drive from the prime mover by moving the first coupling element in a second direction (right direction in view of figs. 3A/3B) toward the pump and away from the prime mover.
Because both Heinrichs and Hunter teaches a coupling that allows selective transmission of power from the drive source, it would have been obvious to one skilled in the art to substitute the generic coupling (shift clutch) in Heinrichs for the coupling as taught by Hunter to achieve the predictable result of selectively transmitting power from the power source to the pump. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Thus, Heinrichs, as modified, teaches the first coupling in the coupled condition transferring the transmitted drive to the first gear of the first gear box by moving a first coupling element of the first coupling in a first direction toward the prime mover (of Heinrichs), and the first coupling in the uncoupled condition isolating the transmitted drive from the first gear of the first gear box by moving the first coupling element in a second direction toward the first pump (of Heinrichs) and away from the prime mover (of Heinrichs) [in view of fig. 4 of Heinrichs rotated by 90° clockwise (see fig. C below): the coupling element in “engaged” state moves towards the bottom side of prime mover 107 and in “disengaged” state moves towards the “circled portion/region” of the pump 101].

    PNG
    media_image3.png
    714
    1195
    media_image3.png
    Greyscale

Fig. C: Edited fig. 4 of Heinrichs to show claim interpretation.
In reference to claim 2, Heinrichs, as modified, teaches the transport, wherein (see fig. C above) the first coupling (of Hunter) is disposed with the first gear shaft (shaft coupled with gear 109) and is selectively coupleable between the coupled condition and the uncoupled condition relative to the first gear box (105), the first coupling (of Hunter) in the coupled condition transferring the transmitted drive of the first gear shaft to the first gear (109) of the first gear box (105), the first coupling (of Hunter) in the uncoupled condition isolating the transmitted drive of the first gear shaft from the first gear (109) of the first gear box (105).
In reference to claim 4, Heinrichs, as modified, teaches the transport, wherein the first coupling (of Hunter) comprises a spline coupling (i.e. under broadest reasonable interpretation, the feature “spline” or “spline coupling” is interpreted to be a connection that involves projection(s) fitting into their corresponding groove(s) or a clutch operated under the pressure of a fluid), a clutch (coupling selectively engages or disengages in Hunter), an air clutch, an electro-magnetic clutch, a hydraulic clutch (coupling operated using hydraulic positioner in fig. 3B of Hunter), or a plate clutch.
In reference to claim 8, Heinrichs, as modified, teaches the transport, wherein the first coupling (of Hunter) comprises a first actuator (340; in fig. 3A/3B of Hunter) engaged with the first coupling (332) and configured to selectively couple the first coupling between the coupled and uncoupled conditions relative to the first gear box (105 of Heinrichs).
In reference to claim 9, Heinrichs, as modified, teaches the transport, wherein the first actuator (340; in fig. 3A/3B of Hunter) comprises a hydraulic piston, a pneumatic piston, an electric motor, or an electric solenoid (see ¶30 of Hunter).
In reference to claim 11, Heinrichs teaches the transport, wherein the first pump (101) comprises (see fig. C above): a power assembly (assembly coupled to pump drive shaft 103) coupled to the first gear of the first gear box (52) to receive the transferred drive; and a fluid assembly driven by the power assembly and configured to pressurize fluid.
In reference to claim 12, Heinrichs teaches the transport, wherein the prime mover (107) comprises an electric motor or a hydrocarbon fuel-based motor (see ¶43 or ¶52: rotational motor R being an electric motor).
In reference to claim 18, Heinrichs teaches a pump (101) powered by transmitted drive (i.e. transmitted power/motion) of a prime mover (106) to pump fluid, the pump comprising (in view of figs. 3-6): 
a fluid assembly (see fig. C above) configured to pressurize the fluid;
a power assembly (an assembly that transmits power/motion from the gearbox to the asserted fluid assembly, see fig. C above) coupled to the fluid assembly and transferring the transmitted drive (transmitted power/motion from the prime mover) to the fluid assembly;
a gear box (105) coupled externally to the power end assembly (as seen in figs. 3-6) and transferring the transmitted drive to the power end assembly via a gear (109) of the gear box;
a gear shaft (i.e. shaft component of the gear 109) disposed on the gear box, the gear shaft coupled to the prime mover (106) and receiving the transmitted drive (transmitted power/motion) therefrom; and 
an engagement coupling (112: shift clutch) disposed between the gear box (105) and the power assembly (see fig. C above) [“disposed between”, i.e. arranged spatially between, bottom side of gear box and top side of the pump], the engagement coupling (112) being selectively coupleable between a coupled condition and an uncoupled condition (see ¶54).
Heinrichs does not teach the engagement coupling in the coupled condition transferring the transmitted drive of the gear shaft to the gear of the gear box by moving a spline coupling of the engagement coupling in a first direction toward the prime mover, and the engagement coupling in the uncoupled condition isolating the transmitted drive of the gear shaft from the gear of the gear box by moving the spline coupling in a second direction toward the power assembly and away from the prime mover.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
However, Hunter teaches an engagement coupling, wherein the engagement coupling in the coupled condition transferring the transmitted drive to the pump by moving a spline coupling (332) of the engagement coupling in a first direction (left direction in view of figs. 3A/3B) toward the prime mover (motor), and the engagement coupling in the uncoupled condition isolating the transmitted drive from the prime mover by moving the spline coupling in a second direction (right direction in view of figs. 3A/3B) toward the pump and away from the prime mover [under broadest reasonable interpretation, the feature “spline” or “spline coupling” is interpreted to be a connection that involves projection(s) fitting into their corresponding groove(s)].
Because both Heinrichs and Hunter teaches a coupling that allows selective transmission of power from the drive source, it would have been obvious to one skilled in the art to substitute the generic coupling (shift clutch) in Morris for the coupling as taught by Hunter to achieve the predictable result of selectively transmitting power from the power source to the pump. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Thus, Heinrichs, as modified, teaches the engagement coupling (of Hunter) in the coupled condition transferring the transmitted drive of the gear shaft to the gear of the gear box by moving a spline coupling of the engagement coupling in a first direction toward the prime mover (of Heinrichs), and the engagement coupling in the uncoupled condition isolating the transmitted drive of the gear shaft from the gear of the gear box by moving the spline coupling in a second direction toward the power assembly and away from the prime mover (of Heinrichs) [in view of fig. 4 of Heinrichs rotated by 90° clockwise (see fig. C above): the coupling element in “engaged” state moves towards the bottom side of prime mover 107 and in “disengaged” state moves towards the “circled region” of the pump, “left portion of the circled region” is considered to be a portion belonging to the power assembly of the pump].
In reference to claim 19, Heinrichs, as modified, teaches the pump, wherein the engagement coupling (of Hunter) comprises an actuator (340; see figs. 3A/3B of Hunter) engaged with the spline coupling (332) and configured to selectively couple the engagement coupling between the coupled and uncoupled conditions relative to the gear box (105 of Heinrichs).
In reference to claim 20, Heinrichs, as modified, teaches the pump, wherein the engagement coupling (of Hunter) comprising (see fig. 3A or fig. 3B of Hunter) a spline hub (unlabeled but it is a structure that has recesses for projections 322 of hub 332) rotatable relative to a drive shaft (320); and the spline coupling (332) (when engaged) rotating with the drive shaft and selectively mating with the spline hub.
In reference to claims 23 and 24, see rejection of claims 1, 4, 8 and 9 above. The claims are method claims. The newly modified transport of Heinrichs and Hunter as above does not explicitly teach the claimed method; however, the modified transport of Heinrichs and Hunter does teach all the structural limitations as set forth in claims 1, 4, 8 and 9. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but they are moot. The amendment to independent claims changed the scope of the claim. As a result, (a) the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found references of Mihajlovic and Urdaneta; and (b) a new ground(s) of rejection is made in view of newly found reference of Heinrichs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/CHIRAG JARIWALA/           Examiner, Art Unit 3746